Citation Nr: 1716984	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for colonic diverticulitis with chronic gastrointestinal disability (hereinafter, "diverticulitis"). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955 in the United States Navy.  He was awarded the National Defense Service Ribbon.  He passed away in August 2011.  The appellant is the Veteran's surviving spouse, and she has been substituted for the Veteran in this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2017 the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

For the entire period on appeal, the Veteran's diverticulitis more nearly approximated moderate irritable colon syndrome, manifested by frequent episodes of bowel disturbance with abdominal distress; severe diarrhea or alternating diarrhea and constipation with near constant abdominal distress have not been shown. 

CONCLUSION OF LAW

Since November 30, 2010, the criteria for a rating of 10 percent, but no higher, for diverticulitis have been met.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R.        § 4.114, Diagnostic Codes 7319, 7327 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's diverticulitis is currently rated as noncompensable under Diagnostic Code 7327-7319.  The claim of entitlement to an increased rating was received on November 30, 2010.

Diagnostic Code 7327 for diverticulitis states that the disability is to be rated as for irritable colon syndrome (Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 7301), or colitis, ulcerative (Diagnostic Code 7323), depending upon the predominant disability picture.  Ratings under diagnostic codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.  38 C.F.R. § 4.114.  

Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.) provides that mild symptoms, with disturbances of bowel function with occasional episodes of abdominal distress, is assigned a zero percent (noncompensable) rating.  Moderate symptoms, with frequent episodes of bowel disturbance with abdominal distress, is assigned a 10 percent rating.  Severe symptoms, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is assigned a 30 percent rating.  38 C.F.R. § 4.114.

The terms "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

After review of the record, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's diverticulitis throughout the appeal period.

In making this finding, it notes the appellant's credible reporting in her June 2011 notice of disagreement that the Veteran's condition had changed since February 2011.  In her substantive appeal, she explained that the Veteran suffered from diarrhea at least every other week until his passing, and that he required extra showers and cleaning out of his underclothing.  She testified similarly, stating that he suffered from frequent abdominal pain and used antacids frequently, and that the hospice nurses would have to clean him in the shower.  She added that she would often find soiled underwear, and that the Veteran was constantly stressed.

The medical evidence of record also reflects frequent episodes of bowel disturbances but not constant abdominal distress.  In December 2010, the Veteran's son and a nurse from his senior center reported to a VA examiner that the Veteran's weight was stable, and that he was not currently having diarrhea or constipation.  The Veteran was not reported to be experiencing vomiting or nausea, and was not complaining of abdominal pain, distress, cramps, or increased frequency of stool, and he did not have ulcerative colitis.  The Veteran did not have a fistula or require bowel medications, but was occasionally incontinent of stool, and began needing toileting every two hours with the nursing staff two months ago.  VA treatment records in March 2011 and April 2011 noted that the Veteran was incontinent of feces and took medication for diarrhea.

Given this evidence, the Board finds that the Veteran's diverticulitis symptoms more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7319 for the entire appeal period.  In making this finding, the Board has considered the appellant's reports as to the frequency of the Veteran's bowel disturbances and his need to use antacids for frequent abdominal distress, as well as the medical evidence noting the Veteran's incontinence and need for anti-diarrhea medication.  Therefore, a 10 percent rating is warranted for the entire period on appeal under Diagnostic Code 7319.

However, the Board finds that a rating in excess of 10 percent is not warranted.  Notably, constant abdominal distress was not noted on the December 2010 VA examination report, as the Veteran was not currently suffering from diarrhea or constipation, and was only occasionally incontinent of stool.  Moreover, the appellant did not report that the Veteran suffered from constant diarrhea; she rather stated that the Veteran had diarrhea at least every other week.  Although her testimony referenced constant distress, that report pertained to the Veteran's stress level rather than the frequency of his abdominal distress.  The medical records likewise do not show near constant abdominal distress, severe diarrhea, or alternating diarrhea and constipation.  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 7319.

The Board has also considered ratings under Diagnostic Codes 7301 and 7323, pertaining to peritoneal adhesions and ulcerative colitis, respectively.   However, as reported by the December 2010 VA examiner, the Veteran did not have ulcerative colitis, nausea, or vomiting, and the evidence does not otherwise reflect partial bowel obstruction, colic distension, peritonitis, a ruptured appendix or a perforated ulcer.  Thus, a higher rating is not warranted under Diagnostic Code 7301 or Diagnostic Code 7323.

In summary, the Board finds that the predominant disability picture attributable to the Veteran's service-connected diverticulitis is best reflected by the criteria for a 10 percent rating under Diagnostic Code 7319; and that there are no distinctive periods where he meets or nearly approximates the schedular criteria for a rating in excess of 10 percent under any of the potentially applicable Diagnostic Codes. Consequently, a rating of 10 percent, but no higher, is warranted since November 30, 2010.  

Finally, the appellant has not asserted that he Veteran's diverticulitis rendered him unemployable, nor does the evidence suggest such.  To the contrary, the evidence reflects that the Veteran retired in the early 1980s due to a back condition.  Thus, the Board finds that a claim of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


 
 
ORDER

Since November 30, 2010, a rating of 10 percent, but no higher, for service-connected colonic diverticulitis with chronic gastrointestinal disability is granted,  subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


